Citation Nr: 1125489	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for leg pain, including as an undiagnosed illness.

3.  Entitlement to service connection for seborrheic keratosis, including as an undiagnosed illness.

4.  Entitlement to service connection for memory loss, including as an undiagnosed illness. 

5.  Entitlement to service connection for shortness of breath, including as an undiagnosed illness. 

6.  Entitlement to service connection for spondylosis.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD
P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1988 to January 1992, including service in the Southwest Asia Theater of Operations from August 1990 to March 1991.  He also had subsequent periods of active duty for training and inactive duty for training in the Texas Army National Guard from January 1992 to August 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claims of service connection are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND 

Before a deciding the claims of service connection, further evidentiary development under the duty to assist is needed.

A review of the record shows that the Veteran received Workers' Compensation for a low back injury in June 1998 and the record suggests that the Veteran is receiving Social Security disability benefits.  





Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's records from the Texas Army National Guard.  

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records pertaining to his Workers' Compensation claim from the State of Texas and from the Jefferson County Correctional Facility.  

3.  Obtain records of the Social Security Administration.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

4.  After the above development is completed, determine whether a VA medical examination or medical opinion under the duty to assist is needed to decide any claim and develop the claim accordingly.  Then adjudicate the claims. If any decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


